DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power supply, electrical pseudopotential well encompassing and disposed in parallel to the longitudinal axis and the electric field directed parallel to the longitudinal axis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 are vague and indefinite for reciting “one or more power supplies…the power supply” because it is unclear whether “the power supply is the same or different from the claimed “one or more power supplies”.  It appears the claim should recite “the one or more power supplies”.

Dependent claims 2-4 and 6-9 are vague and indefinite by virtue of their dependencies on an indefinite base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (see figure 3A and associated text in the instant pre-grant publication)(herein AAPA) or Batman (US pgPub 2011/0095175) in view of
(i) Clemmer (US pgPub 2011/0121171) (herein C1) or
(ii) Clemmer (US pgPub 2017/0191963) (herein C2) or 
(iii) Clemmer (US pgPub 2009/0189070) (herein C3) or
(iv) Clemmer (US pgPub 2015/0041637) (herein C4) or
(v) Carroll (USPN 3,668,383).
Regarding claim 1, AAPA teaches an ion mobility separation apparatus (fig. 3a) comprising: 
a compartment (27) having a gas therein ([0032]); 
an electrode structure comprising a first plurality of electrodes (25) within the compartment (within enclosure 27), the electrode structure defining a longitudinal axis (26); 
one or more power supplies electrically coupled to the first plurality of electrodes ([0032], wherein RF voltages applied to electrodes requires one or more power supplies electrically coupled to the first plurality of electrodes), wherein the first plurality of electrodes and the power supply are configured to maintain an electrical pseudopotential well encompassing and disposed parallel to the longitudinal axis ([0032] since the RF voltages applied to electrodes confine the ions to the interior of the device, the field as a whole encompasses and is disposed parallel to the axis 26.  1.  Additionally, since the specification is silent with regards to how the pseudopotential well is generated, it appears this limitation is the same as the prior art) and to maintain an electric field directed parallel to the longitudinal axis (paragraph [0032] teaches an axial field, thus parallel to the axis 26);
 an entrance ion gate (23) disposed at an ion entrance end of the longitudinal axis; 
an exit ion gate (24) disposed at an ion exit end of the longitudinal axis.
Alternatively, Batman teaches  an ion mobility separation apparatus (figs. 1, 4-6) comprising: 
a compartment (12) having a gas therein ([0168]); 
an electrode structure comprising a first plurality of electrodes (17) within the compartment (within IMS 12), the electrode structure defining a longitudinal axis (arrows); 
one or more power supplies electrically coupled to the first plurality of electrodes ([0177]), wherein the first plurality of electrodes and the power supply are configured to maintain an electrical pseudopotential well encompassing and disposed parallel to the longitudinal axis ([0081] since the RF voltages applied to electrodes confine the ions to the interior of the device, the field as a whole is disposed parallel to the axis of arrows.  Additionally, since the specification is silent with regards to how the pseudopotential well is generated, it appears this limitation is the same as the prior art) and to maintain an electric field directed parallel to the longitudinal axis (paragraph [0178] teaches axial dc electric field, thus parallel to the longitudinal axis);
 an entrance ion gate (16a) disposed at an ion entrance end of the longitudinal axis; 
an exit ion gate (16b) disposed at an ion exit end of the longitudinal axis.
AAPA and Batman fail to disclose at least one additional ion gate disposed between the entrance and exit ion gates, 
wherein each of the entrance ion gate the exit ion gate and the at least one additional ion gate comprises a closed configuration during which ions are prevented from passing through the ion gate and an open configuration during which ions are able to pass through the ion gate.
However, C1 et al. teach at least one additional ion gate (G0l, figure 2) disposed between the entrance (Gl1) and exit ion gates (Go of the last segment, see paragraph [0060]), 
wherein each of the entrance ion gate the exit ion gate and the at least one additional ion gate comprises a closed configuration during which ions are prevented from passing through the ion gate and an open configuration during which ions are able to pass through the ion gate ([0005] and [0065] teaches voltage sources connected to ion gates and [0067] teaches switching V1/V2 between on and off states such that ions traverse drift tube segments S1-Sn or ions are eliminated (i.e. prevented from passing through the gate)).
C1 modifies either AAPA or Batman by suggesting an additional grid to segment the IMS drift tube.
Since both inventions are directed towards IMS, it would have been obvious to one of ordinary skill in the art to have the additional grid of C1 in either AAPA or Batman 
Alternatively, C2 teaches at least one additional ion gate (G01, see paragraph [0060]) disposed between the entrance (GI1) and exit ion gates (Go), 
wherein each of the entrance ion gate the exit ion gate and the at least one additional ion gate comprises a closed configuration during which ions are prevented from passing through the ion gate and an open configuration during which ions are able to pass through the ion gate ([0065]/[0067]).
C2 modifies either AAPA or Batman by suggesting an additional grid to segment the IMS drift tube.
Since both inventions are directed towards IMS, it would have been obvious to one of ordinary skill in the art to have the additional grid of C2 in either AAPA or Batman because it would allow only ions having a predefined ion mobility or range of ion mobilities to travel through the drift tube (abstract), thus leading to more effective elimination of undesired ions ([0136]).
Alternatively, C3 teaches at least one additional ion gate (G01, fig. 2) disposed between the entrance (G1l) and exit ion gates (G0 paragraph [0036]), 
wherein each of the entrance ion gate the exit ion gate and the at least one additional ion gate comprises a closed configuration during which ions are prevented from passing through the ion gate and an open configuration during which ions are able to pass through the ion gate ([0043]).
C3 modifies either AAPA or Batman by suggesting an additional grid to segment the IMS drift tube.
Since both inventions are directed towards IMS, it would have been obvious to one of ordinary skill in the art to have the additional grid of C3 in either AAPA or Batman because it would allow only ions having a predefined ion mobility or range of ion mobilities to travel through the drift tube (abstract), thus leading to more effective elimination of undesired ions.
Alternatively, C4 teaches at least one additional ion gate disposed between the entrance and exit ion gates (G01 between G1l and Go, fig. 2), 
wherein each of the entrance ion gate the exit ion gate and the at least one additional ion gate comprises a closed configuration during which ions are prevented from passing through the ion gate and an open configuration during which ions are able to pass through the ion gate ([0061]).
C4 modifies either AAPA or Batman by suggesting an additional grid to segment the IMS drift tube.
Since both inventions are directed towards IMS, it would have been obvious to one of ordinary skill in the art to have the additional grid of C4 in either AAPA or Batman because it would allow only ions having a predefined ion mobility or range of ion mobilities to travel through the drift tube (abstract), thus leading to more effective elimination of undesired ions ([0129]).
Alternatively, Carroll teaches 
wherein each of the entrance ion gate the exit ion gate and the at least one additional ion gate comprises a closed configuration during which ions are prevented from passing through the ion gate and an open configuration during which ions are able to pass through the ion gate (col. 4, lines 18-66).
Carroll modifies either AAPA or Batman by suggesting an additional grid to segment the IMS drift tube.
Since both inventions are directed towards IMS, it would have been obvious to one of ordinary skill in the art to have the additional grid of Carroll because it would facilitate ion velocity sorting thus allowing greater resolution and flexibility in operation (col. 1, lines 62-68).
Regarding claims 2 and 6, AAPA in view of C2 teaches wherein the one or more power supplies are configured to supply a respective voltage waveform to each ion gate such that the ion gates are periodically in their respective open configurations according to a pattern such that ion species having a particular range of ion mobility or particular ranges of ion mobility are transferred through the entrance gate, exit gate and the at least one additional gate in preference to ion species not having the particular range or particular ranges of ion mobility ([0067] “The control circuit 18
Regarding claims 3 and 7, AAPA in view of C2 teaches wherein the at least one additional ion gate comprises a plurality of N - 1 total ion gates, where N > 2 (see figure 2 of C2), that are evenly spaced between the entrance and exit ion gates (fig. 34a see paragraph [0191] of C2).
Regarding claims 4, AAPA in view of C2 teaches wherein the voltage waveform supplied to the entrance ion gate is such that the entrance gate is periodically in its open configuration with a frequency of vo  (C2, [0067] teaches periodically switching the voltages sources on and off, wherein v1 and V22 having switching rate)and wherein the voltage waveform supplied to each other ion gate that is i gates removed from the entrance ion gate ([0064]-[0065]), where 1 i N, is such that said each other ion gate is in its respective open configuration with a frequency, vi, where vi = (i + 1)vo (Since the controller controls the voltages switching rate, the controller is capable of generating the claimed voltage waveform applied to each electrode.  That is the claim is written as an apparatus and thus must be distinguished over the prior art by it structure (see MPEP 2114))
Claim 5 is substantially commensurate in scope with claim 1 and thus rejected as discussed above.  Moreover, Bateman teaches a mass analyzer configured to receive ions from the ion mobility separation apparatus ([0197]).
Regarding claim 9, AAPA teaches an ion storage apparatus disposed between the IMS and the MS ([0011]-[0012]).
Regarding claim 9, Bateman in view of C4 teaches an ion storage apparatus disposed between the IMS and the MS (C4, paragraph [0129] and figure. 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See as evidence paragraph [0081] of Bateman US pgPub 20110095175 which teaches a RF field radially confines in a pseudo-potential well.
        2 Note paragraph [0065] teaches voltages applied to gates